Citation Nr: 1002584	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 13, 2007 
for the grant of service connection for bilateral hearing 
loss and tinnitus.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to July 
1949.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
granted service connection for bilateral hearing loss and 
tinnitus, effective from June 13, 2007.



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In a September 2008 statement; the Veteran requested that he 
be afforded a videoconference hearing before the Board.  
Instead, the Veteran was scheduled for a November 4, 2009 in 
person hearing before a Board Veterans Law Judge at the RO 
(travel board hearing). 

On October 20, 2009, the Veteran submitted a statement 
requesting that, due to the fact that his representative was 
not available on the scheduled hearing date, his hearing be 
rescheduled for another date.  He noted that he had not 
requested a travel board hearing, and wanted a 
videoconference hearing with a member of the Board (Veterans 
Law Judge) in Washington, D.C.  On November 5, 2009, the 
Veterans Law Judge assigned to conduct the November 2009 
hearing granted the Veteran's motion to reschedule.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


